United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 07-1189
                                  ___________

Karl M. Schenk,                           *
                                          *
              Plaintiff - Appellant,      *
                                          *
Dr. Nancy Schenk,                         *
                                          *
              Plaintiff,                  *
                                          * Appeal from the United States
      v.                                  * District Court for the District
                                          * of South Dakota.
Robert L. Chavis, Individually and in *
his Official Capacity as Yankton          * [UNPUBLISHED]
County, South Dakota, State’s             *
Attorney,                                 *
                                          *
              Defendant - Appellee.       *
                                     ___________

                            Submitted: November 15, 2007
                               Filed: January 15, 2008
                                ___________

Before MELLOY, BRIGHT, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.
       Following remand from an initial appeal to our court, Karl Schenk filed a
motion for leave to amend his complaint. The district court1 denied the motion and
dismissed the complaint with prejudice. Schenk now appeals. Because the district
court did not abuse its discretion, we affirm.

        The facts of this case are set forth in our opinion from the first appeal. Schenk
v. Chavis, 461 F.3d 1043, 1043-45 (8th Cir. 2006). We summarize them briefly here.
Chavis was state’s attorney for Yankton County, South Dakota, and Schenk was a
member of a zoning commission in that county. Chavis filed a criminal complaint
against Schenk alleging perjury based on statements Schenk had made regarding
commission matters and regarding Chavis’s involvement with those matters. Chavis
would have been a witness against Schenk in the criminal case and therefore could not
personally prosecute Schenk. The attorney general declined to assume responsibility
for the case, and Chavis dismissed the criminal complaint. Chavis later filed an
affidavit of probable cause in an effort to demonstrate to a state court judge that a case
against Schenk held sufficient merit to justify the appointment of an independent
prosecutor. The judge who received the affidavit subsequently appointed an
independent prosecutor who pursued the case against Schenk. Following a criminal
trial, a jury acquitted Schenk of all charges.

       Subsequently, Schenk filed the present civil complaint against Chavis alleging
federal civil rights violations and state law defamation claims. Chavis moved for
summary judgment claiming absolute and qualified immunity and also claiming an
entitlement to summary judgment on the merits as to the defamation claims. The
district court granted in part and denied in part the motion for summary judgment,
finding, in relevant part, that (1) absolute immunity shielded Chavis from suit as to his
filing of the criminal complaint, (2) fact questions precluded resolution of immunity


      1
       The Honorable John E. Simko, United States Magistrate Judge for the District
of South Dakota, sitting by consent of the parties pursuant to 28 U.S.C. § 636(c).

                                           -2-
issues surrounding Chavis’s filing of the affidavit of probable cause, and (3) Chavis
was entitled to summary judgment on the merits as to defamation claims involving
statements that Chavis purportedly made after Schenk’s criminal trial.

       In the first appeal, we found that absolute prosecutorial immunity applied to
claims arising from Chavis’s filing of the criminal complaint. We also found that,
notwithstanding the district court’s ruling, Schenk had not stated any claims directed
specifically towards Chavis’s filing of the sworn affidavit of probable cause. Finally,
we did not separately address the district court’s grant of summary judgment on the
merits of the state law defamation claims.

       On remand, Schenk filed the present motion for leave to amend his complaint
to add claims based on Chavis’s filing of the affidavit of probable cause. Schenk filed
this motion after the district court had ruled on the summary judgment motions, after
our court issued the first opinion in this case, and more than two years after the
deadline for such motions as set forth in the district court’s scheduling order. The
district court denied leave to amend and, as a result, dismissed the complaint with
prejudice. Schenk appeals.

       Our review of the district court’s judgment in this case is for abuse of
discretion. See Moses.com Sec., Inc. v. Comprehensive Software Sys., Inc., 406 F.3d
1052, 1065 (8th Cir. 2005). Rule 15(a) of the Federal Rules of Civil Procedure
governs motions for leave to amend pleadings and generally supports the liberal
granting of such motions “when justice so requires.” Rule 16(b), however, provides
that scheduling orders limit the time for amending pleadings and that a schedule
established by such an order “shall not be modified except upon a showing of good
cause.” In denying the motion for leave to amend, the district court not only
determined that Schenk’s motion for leave to amend was untimely, the district court
specifically stated that the failure to recognize the need for amended claims at an



                                         -3-
earlier date did not constitute good cause to excuse the untimeliness of his motion to
amend.

       We find no abuse of the district court’s broad discretion. Schenk argues
primarily that our prior opinion mandated a course of action by the district court,
namely, that he be allowed to amend his complaint and proceed with claims based on
Chavis’s filing of the affidavit of probable cause. We disagree. Nothing in our prior
opinion required the district court to permit the motion to amend. We held merely that
the claims based on Chavis’s filing of the criminal complaint could not proceed. We
previously have held that district courts enjoy broad discretion under Rule 16(b) and
in matters of trial management in general, and we repeat these holdings today. See
Moses.com Sec., Inc., 406 F.3d at 1065-66 (8th Cir. 2005) (applying Rule 15(a) and
affirming a denial of a motion for leave to file an untimely third amended complaint);
Hammer v. City of Osage Beach, Mo., 318 F.3d 832, 844 (8th Cir. 2003) (stating that
“[t]here is . . . no absolute right to amend a pleading,” and affirming a denial of a
motion for leave to amend filed after discovery had closed and after a defendant had
moved for summary judgment); Dairy Farmers of Am., Inc. v. Travelers Ins. Co., 292
F.3d 567, 576 (8th Cir. 2002) (“A district court does not abuse its discretion in
refusing to allow amendment of pleadings to change the theory of a case if the
amendment is offered after summary judgment has been granted against the party, and
no valid reason is shown for the failure to present the new theory at an earlier time.”)
(internal quotations omitted); In re Milk Prods. Antitrust Litig., 195 F.3d 430, 437-38
(8th Cir. 1999) (applying Rule 16(b) rather than Rule 15(a) and denying an untimely
motion for leave to amend).

       Schenk also presents arguments in the present appeal as to the district court’s
earlier decision to grant summary judgment to Chavis on the merits of Schenk’s
defamation claims. Schenk argues that at least some of the alleged statements by
Chavis that gave rise to the defamation claims occurred after Schenk’s criminal trial
and lie outside the scope of our prior grant of immunity. We need not address the

                                          -4-
question of whether our prior immunity ruling encompassed all of the defamation
claims—Schenk’s arguments as to the substance of these claims are without merit.
In its initial ruling, the district court found that Schenk’s claims were not adequately
supported as required to survive summary judgment, and we agree with the district
court’s determination.

      The judgment of the district court is affirmed.
                     ______________________________




                                          -5-